Name: Commission Regulation (EC) No 370/98 of 17 February 1998 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  means of agricultural production;  Europe;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 18. 2. 98L 47/10 COMMISSION REGULATION (EC) No 370/98 of 17 February 1998 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 and the second paragraph of Article 22 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, and in partic- ular in the Land of Mecklenburg-Western Pomerania, the Commission imposed veterinary and trading restric- tions in certain areas of the Land by Decision 98/104/EC of 28 January 1998 concerning certain protection meas- ures relating to classical swine fever in Germany (3); whereas, as a result, in those areas the marketing of live pigs and in particular piglets which are in surplus is temporarily banned; Whereas restrictions on the free movement of goods resulting from the application of veterinary measures are likey to bring about a serious disturbance of the pigmeat market in Germany; whereas exceptional market support measures, to apply for no longer than is strictly necessary, must accordingly be adopted with respect solely to live animals from the affected areas; Whereas, with the aim of preventing a further spread of the disease, the pigs produced in the said zones should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consumption, in accordance with the provisions laid down in Article 3 of Council Directive 90/667/EEC (4), as amended by Dir- ective 92/118/EEC (5); Whereas it is appropriate to grant aid for the delivery to the competent authorities of piglets coming from the affected zones and to introduce arrangements for fixing the aid on the basis of the weekly market rates for piglets in the new LÃ ¤nder; Whereas in view of the extent of the disease and, in particular, of its duration, and consequently of the magni- tude of the efforts needed to support the market, it would be appropriate for expenditure to be shared by the Community and the Member State concerned; Whereas provision should be made for the German authorities to adopt all necessary control and surveillance measures and to inform the Commission accordingly; Whereas the rapid application of the exceptional market support measures is one of the best means of combating the spread of classical swine fever; whereas this justifies the application of the measures provided for in this Regulation from 31 January 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. From 31 January 1998 producers may benefit, on request, from aid granted by the competent German authorities for the delivery of: Ã¯ £ § piglets falling within CN code 0103 91 10 weighing 25 kilograms or more on average per batch, Ã¯ £ § young piglets falling within CN code 0103 91 10 weighing 8 kilograms or more on average per batch. 2. Seventy per cent of the expenditure related to this aid shall be financed by the Community budget, for a total maximum number of piglets as laid down in Annex I. Article 2 Only piglets raised in the administrative regions listed in Annex II to this Regulation can be delivered, provided that the veterinary provisions laid down by Decision 98/ 104/EC apply in the regions on the day the animals are delivered. Article 3 On the day they are delivered, the animals shall be weighed and killed in such a way as to prevent the disease from spreading. (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 25, 31. 1. 1998, p. 98. (4) OJ L 363, 27. 12. 1990, p. 51. (5) OJ L 62, 15. 3. 1993, p. 49. EN Official Journal of the European Communities18. 2. 98 L 47/11 They shall be transported without delay to a rendering plant and processed into products falling within CN codes 1501 00 11, 1518 00 and 2301 10 00, in accordance with the provisions laid down in Article 3 of Directive 90/667/EEC. These operations shall be carried out under the per- manent supervision of the competent German author- ities. Article 4 1. For piglets weighing 25 kilograms or more on average per batch, the aid provided for in Article 1(1), per head at farm gate, shall be equal to the average price for piglets in the 25 kilograms weight category, recorded on the markets of the new LÃ ¤nder during the week preceding the delivery of the piglets to the competent authorities and published each week by the ZMP in its booklet Vieh und Fleisch (Livestock and meat). 2. For piglets and young piglets in other weight cat- egories, the aid shall be equal to the aid fixed pursuant to paragraph 1: (a) less 15 % for piglets weighing less than 25 kilograms but more than 24 kilograms on average per batch; (b) less 20 % for young piglets weighing 8 kilograms or more on average per batch; (c) less 30 % for young piglets weighing less than 8 kilograms but more than 7,6 kilograms on average per batch. Article 5 The competent German authorities shall adopt all meas- ures necessary to ensure compliance with the provisions of this Regulation and in particular with Article 2 thereof. They shall inform the Commission accordingly as soon as possible. Article 6 The competent German authorities shall send the Commission each Wednesday the following information concerning the previous week: Ã¯ £ § the number and total weight of piglets and young piglets delivered, Ã¯ £ § the aid for the piglets referred to in Article 4(1). Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 18. 2. 98L 47/12 ANNEX I Total maximum number of piglets from 31 January 1998: Piglets and young piglets 15 000 head ANNEX II In the Land of Mecklenburg-Western Pommerania, the administrative regions listed in the Annex to Decision 98/104/EC.